DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 10/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Godon (US 2016/0123380).
Regarding claim 1, Godon discloses a node 201 having an end portion with inner 205b and outer 205c concentric portions forming an annular gap 9 therebetween; and a tube 202 having an end portion extending into the annular gap (Fig 1, 9, 10).
Regarding claim 2, Godon discloses the annular gap 9 has a depth from a surface of the end portion of the node, and wherein a diameter of the annular gap increases with distance from the surface over at least a portion of the depth (Fig 9).
Regarding claims 8 and 9, Godon discloses a spacer structure 220 arranged between the node and the tube; wherein the spacer structure includes a seal (Fig 9), (Pare 0076).

Allowable Subject Matter
6.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claims is the inclusion of the combination of the structural limitations of the node and the tube as recited in claims 1 and 2 with the limitations towards “a section of the end portion of the tube flares outward along the annular gap over a portion of the depth”. Examiner believes there would be no reason to modify the prior art without relying in hindsight.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                       
3/25/2021